DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-33:
With respect to claim 1, Volfbeyn (US 20170141786 A1) is the closest prior art to the applicant's invention, which teaches a quadrature spectrum rotation (Volfbeyn, Fig. 3, items Cosine, Sine, 142 and Figs. 5B, 5C, items Central frequency, spurious component, central frequency; ¶ [0029-0030]), generate quadrature components from an audio channel defining a quadrature representation of the audio channel (Volfbeyn, Fig. 2, item 124). 
None of the prior art of record, taken individually or in combination, discloses a system, comprising: a circuitry configured, to: 
in the rotated basis: isolate components of the rotated spectral quadrature components at target frequencies; and
generate weighted phase-coherent harmonic spectral quadrature components by applying a scale-independent nonlinearity to the isolated components; 
generate a harmonic spectral component by applying an inverse transformation that rotates a spectrum of the weighted phase-coherent harmonic spectral quadrature 
Claims 12 and 23 are allowed for the same reason as claim 1.
Claims 2-11, 13-22 and 24-33 are allowed by virtue of their dependency of claim 1, 12 and 23 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654